Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions
This application is in condition for allowance except for the presence of claims 11-20 directed to a non-elected device claim without traverse.  Accordingly, claims 11-20 have been cancelled.
				Examiner's Amendment
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: Cancel claims 11-20.
Allowable Subject Matter
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claims 1-10:  The primary reason for the allowance of the claims is the inclusion of the limitation “the second stacked body having a third stepped portion in which end portions of the plurality of second insulating layers in identical levels as the conductive layers forming the first stepped portion are formed in a step shape; wherein the first stepped portion and the third stepped portion oppose each other, and the second stepped portion and the third stepped portion overlap each other at least partially in a top view”, in all of the claims in combination with the remaining features of independent claim 1.
Hachisuga et al. (US 2017/0103992) teach a first stacked body in which a plurality of conductive layers (Fig. 8A, elements 102a/102b) are stacked via a first insulating layer (Fig. 8A, insulating layers in between), the first stacked body having a first stepped portion in which end portions of the plurality of conductive layers are formed in a step shape in an upper layer (Fig. 8A, upper portion of the conductive/insulating layers) and a second stepped portion (Fig. 8A, lower portion of the conductive/insulating layers) in which end portions of the plurality of conductive layers are formed in a step shape in a lower layer; a second stacked body in which a plurality of second insulating layers are stacked via a third insulating layer of an identical type as the first insulating layer (stacked body comprising elements 202/203), the second stacked body having a third stepped portion (Fig. 8A); a plurality of pillars which extend in a stacking direction of the first stacked body in the first stacked body and forms a plurality of memory cells at intersections with the plurality of conductive layers (Fig. 6, 8A); a first columnar portion (Figs. 8A & 8B, element 109b) which is arranged in the first stepped portion and penetrates the first stacked body; and a second columnar portion (Figs. 8A & 8B, element 109a) which is arranged in the second stepped portion and penetrates the first stacked body, wherein the first stepped portion and the third stepped portion oppose each other (Fig. 8A).
However, Hachisuga et al. do not teach or render obvious the above-quoted features recited in independent claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on the Statement of Reasons for Allowance."
Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHED AHMED whose telephone number is (571)272-3477.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on 571-272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
							/SHAHED AHMED/
Primary Examiner, Art Unit 2813